DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02 December 2022 have been fully considered but they are not persuasive.
Applicant argues that Shreve’s disclosure of “a method comprising obtaining a first three-dimensional point cloud associated with a physical object having at least one articulatable part” is not the same as “one or more objects” recited in the current applications claims since one or more objects does not require an articulatable part. Examiner respectfully disagrees. While the claim language of “one or more objects” does not require a structure with an articulatable part having such a structure in the prior art does not prevent the art from meeting the claim limitations. “One or more objects” is a broad limitation so the structure it is referring to can be a single unitary structure, a multi-component stationary/rigid structure, a multi-component articulatable structure, and/or any other physical object that exists and meets the other claim limitations associated with the language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shreve (US 2020/0210680) in view of Spriggs (US 10/732,020).
With respect to claims 1, 8, and 15: Shreve discloses a system, comprising: 
a structured-light sensor (304, 904) directed toward one or more objects (300; ¶ [0028]; “the physical object can represent any 3D object that includes one or more articulatable parts”); 
a computerized data collection system (908) configured to collect light information from the array of SLSes (¶ [0050]; Fig. 9); 
an analysis and presentation system (922, 940) configured to provide analysis and visualization of the light information collected from the array of SLSes (¶ [0040, 0053]; 942, 944); 
a data transmission system (system connecting the different structure in Fig. 9) for transmitting information between the array of SLSes, the computerized data collection system, and the analysis and presentation system (¶ [0050-53]; Fig. 9); 
one or more processors (906); and 
a non-transitory computer-readable storage medium (920) coupled to the one or more processors and storing programming instructions (924) for execution by the one or more processors (¶ [0052]), the programming instructions instructing the one or more processors to perform operations comprising: 
generating, by the analysis and presentation system using light information collected through structured light illumination by the array of SLSes, a three-dimensional (3D) point cloud of the one or more objects (¶ [0036, 0038, 0054]), including defining points of the 3D point cloud that are relative to reference points on the one or more objects (¶ [0038]); 
performing, using the 3D point cloud, real-time contactless 3D surface measurements of the one or more objects (¶ [0040, 0054]); and 
determining, by the analysis and presentation system by analyzing the real-time contactless 3D surface measurements, structural changes or damages in one or more parts of the one or more objects (¶ [0040, 0054]).
	Shreve does not disclose the structured-light sensor is an array of structured-light sensors. Spriggs teaches it is known in the scanning art for a scanner/sensor to be an array of scanners/sensors (Col. 4, lines 42-65). It would be obvious to one having ordinary skills in the art before the effective filing date to substitute the array of scanners of Spriggs for the single scanner of Shreve since doing so would allow a greater range of scanning due to the multiple scanners (Spriggs Col. 4, lines 45-65).
With respect to claims 3, 10, and 17: Shreve from the combination of Shreve and Spriggs further teaches the SLSes include laser-patterned illumination devices (¶ [0051]).
With respect to claims 4, 11, and 18: Shreve from the combination of Shreve and Spriggs further teaches determining the changes in the one or more parts of the one or more objects includes deriving changes in structural properties including displacements (¶ [0040, 0054]), deformations, stress/strain states, and material accretion/contamination and degradation.
With respect to claims 5, 12, and 19: Shreve from the combination of Shreve and Spriggs the SLSes further teaches the invention has a spatial resolution (¶ [0039-40]) and a repetition rate (¶ [0036]; rate at which the different point clouds are collected). The combination of Shreve and sprigs does not teach a spatial resolution of 100 micrometers and a repetition rate greater than or equal to 60 Hertz (Hz). It would have been obvious to one having ordinary skill in the art before the effective filing date, to contrive any number of desirable ranges/values for the spatial resolution limitation and the repetition rate limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
With respect to claims 6, 13, and 20: Shreve from the combination of Shreve and Spriggs the SLSes determine, for each point in the point cloud, an x,y,z,λ value (¶ [0036]), and wherein x,y,z are 3D spatial coordinates (¶ [0036]). The combination of Shreve and Spriggs does not teach measuring a λ value for each point in the point cloud and λ is an illumination wavelength at the 3D spatial coordinates. However, the light of the scanner of Shreve will inherently have a wavelength since all light has wavelengths and Shreve teaches it is known in the art to collect data at coordinates (¶ [0036, 0038, 0040, 0054]). Examiner takes official notice that it is old and well known in the art to collect data about wavelengths. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to collect measurements of the illumination wavelength for each 3D spatial coordinate since doing so would help to determine the distance of the point from the light source since wavelength related to velocity and frequency.
With respect to claims 7 and 14: Shreve from the combination of Shreve and Spriggs the analysis and presentation system includes analytics tools for correlate and predict flow (¶ [0054]). The combination of Shreve and Spriggs does not explicitly teach the data is available through a supervisory control and data acquisition (SCADA) system. However, examiner takes official notice that SCADA systems are old and well known in the art. Therefore, it would be obvious to get the data though a SCADA system since doing so would allow the SCADA to perform its intended function of remotely controlling field devices. 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shreve and Spriggs as applied to claims 1, 8, and 15 above, and further in view of Ruehmann (US 2020/0325764).
With respect to claims 2, 9, and 16: Shreve from the combination of Shreve and Spriggs further teaches the object can be any object with one or more articulated parts (¶ [0028]). The combination of Shreve and Spriggs does not teach the one or more objects include equipment used in petrochemical industry operations, wherein the equipment includes one or more of wellheads, production tubing, and manifolds, and wherein the reference points are markers positioned on specific locations on the equipment.
Ruehmann teaches it is known in the art to scan (¶ [0084-88]) production tubing (701) that are held and moved by surface equipment (116, 110; ¶ [0030-31]) with reference points (730, 736) that are markers positioned on specific locations on the equipment (¶ [0043, 0049, 0084-88]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the monitoring of wellbore structure of Ruehmann with the invention of Shreve and Spriggs since doing so would allow more accurate placement of the tubulars since the 3D model could be used to monitor all of the equipment.

Double Patenting
Applicant is advised that should claims 9-13 be found allowable, claims 16-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672